

Exhibit 10.1


EMPLOYMENT AGREEMENT




AGREEMENT made as of the 30th day of December, 2005 by and between DELTA
FINANCIAL CORPORATION, a Delaware corporation (the “Corporation”), and Sidney A.
Miller (the “Executive”).


W I T N E S S E T H:


In consideration of the representations, warranties and conditions contained
herein, the parties hereto agree as follows:
 
           1. Position and Responsibilities


           1.1. The Executive shall serve in an executive capacity as Chairman
of the Board of the Corporation. The Executive shall perform such functions and
undertake such responsibilities as are customarily associated with such
capacity. The Executive shall hold such directorships and executive officerships
in the Corporation and any subsidiary to which, from time to time, he may be
elected or appointed during the term of this Agreement.


           1.2. The Executive shall devote his best efforts to the business and
affairs of the Corporation and to the promotion of its interests.


           1.3. The principal executive offices of the Corporation shall be
maintained in Long Island, New York and the Executive shall not be required to
relocate outside of Long Island, New York without his consent.


2. Term of Employment


            2.1. The term of employment shall be three years, commencing with
the date hereof, unless sooner terminated as provided in this Agreement. The
initial term of employment and any extension thereof is herein referred to as
the “Term.”


            2.2. Notwithstanding the provisions of Section 2.1 hereof, the
Corporation shall have the right, on written notice to the Executive, to
terminate the Executive’s employment for Reasonable Cause, such termination to
be effective as of the date on which notice is given or as of such later date
otherwise specified in the notice.


            2.3. For purposes of this Agreement, the term “Reasonable Cause”
shall mean any of the following actions by the Executive: (a) failure to comply
with any of the material terms of this Agreement, which shall not be cured
within 30 days after the Executive’s receipt of written notice from the Board of
Directors; (b) engagement in gross misconduct injurious to the Corporation or an
affiliate of the Corporation, which shall not be cured within 30 days after the
Executive’s receipt of written notice from the Board of Directors; (c) knowing
and willful neglect or refusal to attend to the material duties reasonably
assigned to him by the Board of Directors, which shall not be cured within 30
days after the Executive’s receipt of written notice from the Board of
Directors; (d) intentional misappropriation of property of the Corporation or an
affiliate of the Corporation to the Executive’s own use; (e) the commission by
the Executive of an act of embezzlement; (f) Executive’s conviction for a felony
or if criminal penalties are imposed on Executive relating to any individual
income taxes due and owing by Executive; or (g) Executive’s engaging in any
activity which would constitute a material conflict of interest with the
Corporation which shall not be cured within 30 days after the Executive’s
receipt of written notice from the Board of Directors. If the provisions
contained in subsections (a), (b), (c) or (g) above cannot be cured within 30
days due to the nature of the breach, the cure period shall then be extended for
a reasonable period of time; provided, however, the Executive undertakes and
continues in good faith to cure the same.
 
               3. Compensation
 
                                     3.1.  (a) The Corporation shall pay or
cause Delta Funding Corporation to pay to the Executive for the services to be
rendered by the Executive hereunder a salary at the rate of $250,000 per annum.
The salary shall be payable in equal installments in accordance with the
Corporation’s normal payroll practices.


                                             (b) In addition, at the discretion
of the Compensation Committee of the Board of Directors (the “Compensation
Committee”), after consideration of the Corporation’s actual performance
relative to its financial and operational objectives for any particular period,
and the performance of the Executive, as well as such other factors deemed
appropriate by the Compensation Committee in its discretion, the Corporation may
also pay the Executive an annual bonus with respect to each fiscal year of the
Corporation. Such Bonus, if any, may be paid in cash, in shares of Delta
Financial Corporation’s Common Stock, par value $.01 per share (the "Common
Stock") or in any combination of cash and shares of Common Stock, as determined
in the discretion of the Compensation Committee. Nothing herein contained shall,
however, obligate the Corporation to pay any annual bonus to the Executive, it
being understood that any such bonus shall be in the sole discretion of the
Compensation Committee and that the amount thereof, if any, may vary depending
upon actual performance of the Corporation and the Executive as determined in
the discretion of the Board.


3.2. The Executive shall be entitled to participate in, and receive benefits
from, any insurance, medical, disability, bonus, incentive compensation
(including grants of non-qualified stock options under any of Delta’s Stock
Option Plans, as determined by the Corporation) or other employee benefit plan,
if any are adopted, of the Corporation or any subsidiary which may be in effect
at any time during the course of his employment by the Corporation and which
shall be generally available to the Executive on terms no less favorable than to
other senior executives of the Corporation or its subsidiaries. The Corporation
agrees to reimburse Executive for all medical costs and expenses incurred by him
which are not covered by the Corporation’s group medical plans, up to an
aggregate maximum amount of $100,000 per annum, upon submission of appropriate
and itemized documentation.


3.3. The Corporation agrees to pay the Executive a car allowance of $1,200 per
month.


3.4. The Corporation agrees to reimburse the Executive for all reasonable and
necessary business expenses incurred by him on behalf of the Corporation in the
course of his duties hereunder upon the presentation by the Executive of
appropriate vouchers therefor.


3.5. The Executive will be entitled each year of this Agreement to a paid
vacation of five weeks, no more than half of which can be carried forward to
future years.


3.6. Upon termination of this Agreement for Cause or due to death or incapacity
of the Executive (as defined in Section 4.1), the Executive (or his estate)
shall be entitled to all unpaid compensation (including pro-rata Bonus) and
benefits accrued to the date of termination.


3.7. The Executive shall not be required to mitigate damages or the amount of
any payment provided to him under this Agreement by seeking other employment or
otherwise.


3.8. If the Executive’s employment with the Corporation shall be terminated by
the Corporation due to death or incapacity of the Executive (as defined in
Section 4.1), then, effective upon the date of termination, all stock options
and restricted stock held by the Executive beneficially (in trust or otherwise)
and/or of record, including, without limitation, all stock options and
restricted stock held in trust for the benefit of the Executive in any Key
Employee Share Option Plan, or similar plan, as may be established at the
Corporation’s discretion, shall vest and become immediately exercisable (and in
the case of stock options, shall remain exercisable by the Executive or his
estate for one year following such termination).


4. Incapacity; Death


4.1. If, during the period of employment hereunder, because of illness or other
incapacity, the Executive shall fail for a period of 120 consecutive days, or
for shorter periods aggregating more than 120 days during any twelve month
period, to render the services contemplated hereunder, then the Corporation, at
its option, may terminate the term of employment hereunder, upon not less than
30 days written notice from the Corporation to the Executive, effective on the
30th day after giving of such notice; provided, however, that no such
termination will be effective if prior to the 30th day after giving such notice,
the Executive’s illness or incapacity shall have terminated and he shall be
physically and mentally able to perform the services required hereunder.


4.2. In the event of the death of the Executive during the term hereof, the
employment hereunder shall terminate on the date of death of the Executive.


4.3. The Corporation (or its designee) shall have the right to obtain for its
benefit an appropriate life insurance policy on the life of the Executive,
naming the Corporation (or its designee) as the beneficiary. If requested by the
Corporation, the Executive agrees to cooperate with the Corporation in obtaining
such policy.


4.4. In the event the employment of Executive is terminated by the Corporation
as the result of the death or incapacity of the Executive, the Corporation
agrees to make a payment to the Executive (or his estate) within 15 days of such
termination equal to the Executive’s annual salary in effect as of the date of
such termination, plus the average of his annual bonuses over the last three
years, less the amount of employer-paid disability insurance received by
Executive under his benefit plan.
 
5. Other Activities During Employment; Non-Competition; Solicitation.


5.1. The Executive shall not during the Term of this Agreement undertake or
engage in other employment, occupation or business enterprise. Subject to
compliance with the provisions of this Agreement, the Executive may engage in
reasonable activities with respect to personal investments of the Executive.


5.2. During the Term of this Agreement, and for a period of one year after the
Executive leaves the employ of the Corporation, in the event that the
Corporation terminates the Executive’s employment with the Corporation pursuant
to Sections 2.2 or 4.1, or (b) the Executive terminates his employment with the
Corporation for any reason, then:


5.2.1   Neither the Executive nor any entity in which he may be interested as a
partner, trustee, director, officer, employee, shareholder, option holder,
lender of money, guarantor or consultant, shall be engaged directly or
indirectly in any business engaged in by the Corporation, or any subsidiary, in
any area where the Corporation, or any subsidiary, conducts such business at any
time during this Agreement; provided however, that the foregoing shall not be
deemed to prevent the Executive from investing in securities if such class of
securities in which the investment is so made is listed on a national securities
exchange or is issued by a company registered under Section 12(g) of the
Securities Exchange Act of 1934 (“Exchange Act”), so long as such investment
holdings do not, in the aggregate, constitute more than 5% of the voting stock
of any company’s securities; and
 
5.2.2  The Executive shall not solicit (or assist or encourage the solicitation
of) any employee of the Corporation or any of its subsidiaries or affiliates to
work for Executive or for any business, firm corporation or other entity in
which the Executive, directly or indirectly, in any capacity described in
Section 5.2 hereof, participates or engages (or expects to participate or
engage) or has (or expects to have) a financial interest or management position.


5.3. The Executive shall not at any time during this Agreement or after the
termination hereof directly or indirectly divulge, furnish, use, publish or make
accessible to any person or entity any Confidential Information (as hereinafter
defined). Any records of Confidential Information prepared by the Executive or
which come into Executive’s possession during this Agreement are and remain the
property of the Corporation and upon termination of Executive’s employment all
such records and copies thereof shall be either left with or returned to the
Corporation.


5.4 The term “Confidential Information” shall mean information disclosed to the
Executive or known, learned, created or observed by him as a consequence of or
through his employment by the Corporation, not generally known in the relevant
trade or industry, about the Corporation’s or any of its subsidiaries’ or
affiliates’ business activities, services and processes, including but not
limited to information concerning advertising, sales promotion, publicity, sales
data, research, finances, accounting, methods, processes, business plans, broker
or correspondent lists and records and potential broker or correspondent lists
and records.


6. Assignment. The Corporation shall require any successor or assign to all or
substantially all the assets of the Corporation (whether by merger or by
acquisition of stock, assets or otherwise) prior to consummation of any
transaction therewith, to expressly assume and agree to perform in writing this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no such succession or assignment had taken place.
This Agreement shall inure to the benefit of and be binding upon the
Corporation, its successors and assigns, and upon the Executive and his heirs,
executors, administrators and legal representatives. This Agreement shall not be
assignable by the Executive.


7. No Third Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement, except as provided in Section 6 hereof.


8. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.


9. Interpretation. n case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held by a court of competent jurisdiction to
be unenforceable because it is excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.


10. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been given at the time when mailed by registered or certified
mail, addressed to the address below stated party to which notice is given, or
to such changed address as such party may have fixed by notice given as set
forth herein:


To the Corporation:


Delta Financial Corporation
1000 Woodbury Road
Suite 200
Woodbury, New York 11797
Attn: General Counsel


And


To the Executive:
 
Sidney A. Miller
                                [OMITTED]


provided, however, that any notice of change of address shall be effective only
upon receipt.


11. Waivers. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.


12. Complete Agreement; Amendments. The foregoing is the entire agreement of the
parties with respect to the subject matter hereof and may not be amended,
supplemented, canceled or discharged except by written instrument executed by
both parties hereto.


13.  Equitable Remedies.  The Executive acknowledges that he has been employed
for his unique talents and that his leaving the employ of the Corporation would
seriously hamper the business of the Corporation and that the Corporation will
suffer irreparable damage if any provisions of Section 5 hereof are not
performed strictly in accordance with their terms or are otherwise breached. The
Executive hereby expressly agrees that the Corporation shall be entitled as a
matter of right to injunctive or other equitable relief, in addition to all
other remedies permitted by law, to prevent a breach or violation by the
Executive and to secure enforcement of the provisions of Section 5. Resort to
such equitable relief, however, shall not constitute a waiver or any other
rights or remedies, which the Corporation may have.


14. Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as the date
first above written.



        DELTA FINANCIAL CORPORATION  
   
   
    By:   /s/ RICHARD BLASS    

--------------------------------------------------------------------------------

  Title:  Executive Vice President

           
   
   
  Date:  December 30, 2005 By:   /s/ SIDNEY A. MILLER  

--------------------------------------------------------------------------------

  Title:  Chairman of the Board


 
 
 